      Case 3:19-cv-01291-L Document 25 Filed 11/05/19               Page 1 of 5 PageID 157




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DEBRA CHOTE,

                         Plaintiff,
 v.
                                                                  Case No. 3:19-cv-01291-L
 EQUIFAX INFORMATION SERVICES, LLC;
 EXPERIAN INFORMATION SOLUTIONS, INC.;
 and TRANS UNION, LLC,

                         Defendants.

                          JOINT SETTLEMENT STATUS REPORT

        COMES NOW, Plaintiff Debra Chote (“Plaintiff”) and Defendants Equifax Information

Services, LLC (“Equifax”), Experian Information Solutions, Inc. (“Experian”), and Trans Union

LLC (“Trans Union”) (collectively the “Parties”), and pursuant to the Court’s Scheduling Order

(Dkt. 21), file this their Joint Settlement Status Report.

        Plaintiff’s Statement: FCRA cases are document intensive cases. Mixed file FCRA cases

require extensive document production from the consumer reporting agencies (“CRAs”) to identify

what information appeared in Plaintiff’s file at what point in time and what information relates to

the consumer (or consumers) that appears in Plaintiff’s credit file. The onerous task of identifying

the false and sometimes missing information is often completed after all the CRA Defendants have

produced their internal documents related to Plaintiff’s file and claims.

        Accordingly, and as set forth in the Parties’ July 30, 2019, Joint Status Report, Plaintiff

requested and “the defendants agreed to informally produce non-confidential, non-privileged

documents, in order to evaluate the possibility for an early demand.” (Doc. 20, ¶ 10). On July 10,

2019, Trans Union produced documents related to Plaintiff’s consumer disclosure and



                                                                                               -1-
    Case 3:19-cv-01291-L Document 25 Filed 11/05/19                 Page 2 of 5 PageID 158




communications to and from Plaintiff. On September 30, 2019, Plaintiff produced documents to

the defendants related to her claims and damages. On October 23, 2019, Equifax produced

documents related to Plaintiff’s credit file and communications with Plaintiff. Similarly, on

November 4, 2019, Experian produced documents related to Plaintiff’s credit file. To date, the

Parties have exchanged almost six-hundred pages of documents.

       However, Plaintiff has not had a reasonable opportunity to examine all of the documents

produced by the defendants and to further identify the universe of false items of information at

issue in this case. Further, Plaintiff has requested Trans Union state whether certain identifying

information, such as names that did not belong to Plaintiff - “Debra Robinson” or “Debora

Robinson” - ever appeared in Plaintiff’s Trans Union file. To date, Trans Union has not provided

the answer to Plaintiff. Further, Experian’s production includes documents created in 2008, and

additional information related to Debora Robinson (at least one of the persons who is mixed

with Plaintiff). Trans Union’s and Equifax’s document production is more limited in time,

namely, 2016 and 2017.

       For these reasons, it is premature for Plaintiff to make a demand to the CRA Defendants

at this time. Plaintiff anticipates being able to make demands to each defendant after the

completion of written discovery and in advance of the July 6, 2020, settlement deadline,

pursuant to the Order Requiring Attorney Conference and Status Report (Doc. 16).

       1.      Equifax’s Statement: Equifax states that Plaintiff has not yet provided a demand

to Equifax in this matter. On October 24, 2019, Plaintiff requested in writing that Equifax

informally produce documents so that Plaintiff could evaluate the possibility of an early demand.

On October 24, 2019 and pursuant to Plaintiff’s request, Equifax informally produced its relevant

documents. To date, Equifax has not yet received a demand.



                                                                                                -2-
    Case 3:19-cv-01291-L Document 25 Filed 11/05/19                 Page 3 of 5 PageID 159




       2.      Experian’s Statement: On October 23, 2019, Plaintiff requested in writing that

Experian informally produce documents so that Plaintiff could evaluate the possibility of an early

demand. On November 4, 2019, Experian made its informal production. Plaintiff has not yet

provided a demand to Experian in this matter. Experian is willing to enter into settlement

negotiations with Plaintiff and is open to early mediation prior to the Court’s mediation deadline

of February 3, 2020.

       3.      Trans Union’s Statement: Trans Union has made repeated requests for Plaintiff to

provide a settlement demand since the early outset of this case. However, despite these continued

overtures, to date, Plaintiff has failed and/or refused to provide a settlement demand, significantly

inhibiting Trans Union’s ability to resolve this case. Trans Union is open to mediation before the

Court’s mediation deadline of February 3, 2020. Trans Union does not have a mediator preference

but would reserve its right to object to a proposed mediator if necessary.




                                                                                                -3-
   Case 3:19-cv-01291-L Document 25 Filed 11/05/19   Page 4 of 5 PageID 160



Respectfully Submitted,


 /s/ Micah S. Adkins                        /s/ Michael Merar
 Micah S. Adkins                            Michael Merar
 Texas Bar No. 24088777                     Texas Bar No. 24103878
 THE ADKINS FIRM PC                         QUILLING, SELANDER, LOWNDS,
 1025 Westhaven Blvd., Suite 220            WINSLETT & MOSER, P.C.
 Franklin, TN 37064                         6900 North Dallas Parkway, Suite 800
 Telephone: (615) 370-9659                  Plano, Texas 75024
 Facsimile: (615) 370-4099                  Telephone: (214) 560-5443
 micahadkins@itsyourcreditreport.com        Facsimile: (214) 871-2111
 Counsel for Plaintiff                      mmerar@qslwm.com
                                            Counsel for Trans Union LLC



 /s/ Anna K. Olin                           /s/ Rebecca C. Reynolds
 Anna K. Olin                               Melissa Saldana
 Texas Bar No. 24102947                     Texas Bar No. 24106386
 CLARK HILL STRASBURGER                     JONES DAY
 901 Main Street, Suite 6000                2727 North Harwood Street
 Dallas, TX 75202-3794                      Dallas, TX 75201
 Telephone: (214) 651-4300                  Telephone: (214) 969-5123
 Facsimile: (214) 651-4330                  Facsimile: (214) 969-5100
 anna.olin@clarkhillstrasburger.com         melissasaldana@jonesday.com
   and                                        and
 Sarah N. Wariner                           Rebecca C. Reynolds
 Texas Bar No. 24065078                     Georgia Bar No. 194180
 CLARK HILL STRASBURGER                     JONES DAY
 2600 Dallas Parkway, Suite 600             1420 Peachtree Street NE, Suite 800
 Frisco, TX 75034                           Atlanta, GA 30309
 Telephone: (469) 287-3951                  Telephone: (404) 581-8825
 Facsimile: (469) 227-6560                  Facsimile: (404) 581-8330
 sarah.wariner@clarkhillstrasburger.com     rreynolds@jonesday.com
 Counsel for Equifax                        Counsel for Experian
 Information Services LLC                   Information Solutions, Inc.




                                                                                  -4-
   Case 3:19-cv-01291-L Document 25 Filed 11/05/19                Page 5 of 5 PageID 161




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of November 2019, a true and correct copy of the above

and foregoing document has been sent by Electronic Mail to the following parties:

  Micah S. Adkins                                        Anna K. Olin
  micahadkins@itsyourcreditreport.com                    anna.olin@clarkhillstrasburger.com
  The Adkins Firm PC                                     Clark Hill Strasburger
  1025 Westhaven Blvd., Suite 220                        901 Main Street, Suite 6000
  Franklin, TN 37064                                     Dallas, TX 75202
  (615) 370-9659                                         (214) 651-4300
  Counsel for Plaintiff                                  (214) 651-4330 Fax
                                                          and
                                                         Sarah Nichols Wariner
  Melissa Saldana
                                                         sarah.wariner@clarkhillstrasburger.com
  melissasaldana@jonesday.com
                                                         Clark Hill Strasburger
  Jones Day
                                                         2600 Dallas Parkway, Suite 600
  2727 North Harwood Street
                                                         Frisco, TX 75034
  Dallas, TX 75201
                                                         (469) 287-3991
  (214) 969-5123
                                                         (469) 287-3999 Fax
  (214) 969-5100 Fax
                                                         Counsel for Equifax
    and
                                                         Information Services LLC
  Rebecca C. Reynolds
  rreynolds@jonesday.com
  Jones Day
  1420 Peachtree Street NE, Suite 800
  Atlanta, GA 30309
  (404) 581-8825
  (404) 581-8330 Fax
  Counsel for Experian
  Information Solutions Inc.



                                            /s/ Michael Merar
                                            Michael Merar




                                                                                             -5-
